Appellate Case: 21-1199     Document: 010110640336       Date Filed: 02/02/2022      Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         February 2, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  KENT VU PHAN,

        Plaintiff - Appellant,

  v.                                                          No. 21-1199
                                                  (D.C. No. 1:21-CV-00965-LTB-GPG)
  ELIZABETH B. VOLZ, Judge; DANIEL                             (D. Colo.)
  T. JACOBS, Attorney,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before McHUGH, MORITZ, and ROSSMAN, Circuit Judges.
                  _________________________________

       Plaintiff Kent Vu Phan appeals pro se from the dismissal of his lawsuit against

 Defendants Elizabeth Beebe Volz, a state court judge in Arapahoe County, Colorado,

 and Daniel T. Jacobs, whom Judge Volz appointed as guardian ad litem to protect

 Mr. Phan’s interests in state-court lawsuits he filed in 2018. The district court

 dismissed Mr. Phan’s claims based on judicial immunity, and we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1199    Document: 010110640336         Date Filed: 02/02/2022    Page: 2



       We review determinations of absolute immunity de novo.” Perez v. Ellington,

 421 F.3d 1128, 1133 (10th Cir. 2005). Although we review a pro se litigant’s

 pleadings liberally, we will not “take on the responsibility of serving as the litigant’s

 attorney in constructing arguments and searching the record.” Garrett v. Selby

 Connor Maddux & Janer, 425 F.3d 836, 841 (10th Cir. 2005).

       A judge acting in her judicial capacity is absolutely immune from civil rights

 claims “unless the judge acts clearly without any colorable claim of jurisdiction.”

 Snell v. Tunnell, 920 F.2d 673, 686 (10th Cir. 1990). The district court held Judge

 Volz was entitled to absolute immunity, and Mr. Phan has not meaningfully

 challenged that holding on appeal. See Garrett, 425 F.3d at 841 (“Under [Fed. R.

 App. P.] 28, which applies equally to pro se litigants, a brief must contain more than

 a generalized assertion of error, with citations to supporting authority.”).

       The courts have extended absolute immunity to other officials, including

 guardians ad litem, “who perform functions closely associated with the judicial

 process.” Dahl v. Charles F. Dahl, M.D., P.C. Defined Ben. Pension Tr., 744 F.3d

 623, 630 (10th Cir. 2014) (internal quotation marks omitted). This defense is called

 “quasi-judicial immunity” when applied to non-judges. Id. The district court held

 that quasi-judicial immunity protected Mr. Jacobs from Mr. Phan’s lawsuit, and

 Mr. Phan again has not argued otherwise on appeal.

       We conclude that the district court correctly dismissed Mr. Phan’s lawsuit on

 these grounds. Accordingly, we affirm the dismissal of Mr. Phan’s claims against

 Judge Volz and Mr. Jacobs. We deny Mr. Phan’s motion for leave to proceed in

                                             2
Appellate Case: 21-1199   Document: 010110640336        Date Filed: 02/02/2022    Page: 3



 forma pauperis. See Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir.

 2005) (on a motion to proceed in forma pauperis, the movant must show not only an

 inability to pay, but also “the existence of a reasoned, nonfrivolous argument on the

 law and facts”). Mr. Phan’s pending motion to dismiss this appeal is deficient and he

 has not corrected the deficiency as requested by the Court. The motion is therefore

 denied.

                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                           3